Judgment, Supreme Court, New York County, rendered June 12, 1975, convicting defendant, after a jury trial, of the crimes of robbery in the first degree (two counts), robbery in the third degree (two counts), grand larceny in the third degree (two counts) and possession of a weapon in the fourth degree (two counts), unanimously modified, on the law, to the extent of reversing defendant’s convictions of the counts of robbery in the third degree, grand larceny in the third degree and possession of a weapon in the fourth degree and dismissing those counts of the indictment. The judgment, as so modified, is affirmed. Defendant’s conviction of the crimes of robbery in the first degree requires dismissal of the inclusory counts of robbery in the third degree, grand larceny and possession of a weapon counts. (People v Carillo, 46 AD2d 618; People v Pyles, 44 AD2d 784.) We find no merit in the other points raised by appellant. Concur— Murphy, J. P., Lupiano, Silverman, Lane and Yesawich, JJ.